eligible for post-conviction habeas relief.     See id.   For this reason, we
                 affirm the decision of the district court to deny the petition. 2 Accordingly,
                 we
                             ORDER the judgment of the district court AFFIRMED.




                                                     Pickering



                                                     Parraguirre


                                                                                      J.
                                                     Saitta


                 cc: Hon. Jerome T. Tao, District Judge
                      Alexander D. Sevillet
                      Attorney GenerallCarson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       2 Although  the district court incorrectly addressed the procedural
                 bars, we nevertheless affirm because the district court reached the correct
                 result in denying the petition. See Wyatt v. State, 86 Nev. 294, 298, 468
                 P.2d 338, 341 (1970) (holding that a correct result will not be reversed
                 simply because it is based on the wrong reason).



SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A ies>